Appeal by attorney for an executor from so much of an accounting decree of the Surrogate’s Court, Queens County, as fixed his counsel fee in the sum of $600. Decree modified on the facts by striking from subdivision 1 of the first ordering paragraph the words and figures “ Six Hundred Forty-Three and 50/100 ($643.50) ” and substituting in lieu thereof the words and figures “ One Thousand Forty-Three and 50/100 ($1043.50) ”; and by reducing the payment to Robert H. Feldman, provided for in subdivision 2j accordingly. As so modified, the decree, insofar as appealed from, is unanimously affirmed, with costs to appellant, payable out of the estate. An allowance of $1,000 is reasonable, in the light of all of the circumstances, for the legal services rendered. (Matter of Kentana, 170 Mise. 663.) Present — Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.